IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0162-14

                      BRANDON SCOTT BLASDELL, Appellant

                                              v.

                           THE STATE OF TEXAS, Appellee

                   ORDER TO DETERMINE REPRESENTATION
                          MONTGOMERY COUNTY



              This order was delivered per curiam.

                                        ORDER


       Appellant was convicted of aggravated robbery in cause number 07-11-11972-CR in

the 9th District Court of Montgomery County. Appellant was sentenced to confinement for

30 years. The court of appeals affirmed the judgment of the trial court Blasdell v. State, No.

09-09-00286-CR (Tex. App. — Beaumont, delivered January 8, 2014). Appellant filed a

pro se petition for discretionary review which was granted by this Court on October 15, 2014.

Appellant is entitled to representation before this Court at this time.          See Article
                                                                                 BLASDELL -2

1.051(a)(d)(2), V.A.C.C.P. It appears that Appellant is without representation in this court.

Accordingly, the trial court is ordered to determine if Appellant is currently represented by

counsel, and if so, to inform this court who represents Appellant. If Appellant is not

currently represented by counsel and desires counsel, the trial court must first determine

whether Appellant is indigent. If the trial court finds Appellant is indigent, that court shall

appoint an attorney to represent Appellant before this court in regard to PDR No. PD-1892-

11 in accord with the provisions of Articles 1.051 and 26.04, V.A.C.C.P. Any hearing

conducted pursuant to this order shall be held within 30 days of the date of this order. The

trial court's order appointing counsel, any findings of fact, affidavits, or transcription of the

court reporter's notes and any other supplementation of the record shall be returned to this

court within 45 days of the date of this order.

IT IS SO ORDERED THIS THE 15 th DAY OF OCTOBER, 2014

DO NOT PUBLISH